E-F|LED
Bexar County, County C|erk

38 70 82 Gerard Rickhoff

Accepted Date:1/9/2015 2:53:26 PM
Accepted By: E|izabeth Torres

CAUSE NO. 387082 -DWW/S(/:-:YM

ABELARDO ZAMORA AND § IN THE COUNTY COURT
JANET ZAMORA, INDIVIDUALLY §
AND AS NEXT FRIENDS OF §
ABELARDO ZAMOKA JR. §
A MINOR CHILD § AT LAW NO. 2

§
V. §

§

§
JACOB JAMES DAVILA § BEXAR COUNTY, TEXAS

PLAINTIFFS’ NOTICE OF AI’PEAL
TO THE COUNTY CLERK OF SAN ANTONIO, BEXAR COUNTY, TEXAS.

1. NOW COME ABELARDO ZAMORA AND JANET ZAMORA,
INDIVIDUALLY AND AS NEXT FRIENDS OF ABELARDO ZAMORA JR. A MINOR
CHILD, hereinafter called Plaintiffs in the above styled and numbered eause, and hereby give
notice of their desire to appeal from the final judgment signed and entered by Honorable Tina
Torres ofCounty Court No. 10, on October 30, 2014.

2. Plaintiffs hereby appeal said cause to the Fourth Court of Appeals in San Antonio,
Bexar County, Texas.

3. Plaintiffs timely filed a Motion for New Trial on or about September 25, 2014.
Thougb filed prior to the entry of judgment it is deemed filed on the day of, but immediately
after, the signing ofthe judgment T.R.C.P 306(0);R).»‘[andE)1ter. v. Weat!zerspoon, 355 S.W.3d.
664, 665-66 (Tex. 2011). Said Motion Was denied on or about November 12, 2014 by written

order of the court

Submit Date:1/9/2015 9:58:24 AM

Respectfully submitted,

BROCK & BROCK, P C.

803 E. Mistletoe

San Antonio, 'I`X 78212
TELEPHONE: (210) 733-6666
TELECOP[ER: (210) 733-6893

BY: F{w¢£ 33. $wc&
KARL B. BROCK
State Bar No. 03044150
Email: Karlb@brocl